Determination of respondent Police Commissioner, dated May 27, 2002, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to *340this Court by order of the Supreme Court, New York County [James A. Yates, J.], entered on or about February 25, 2003) dismissed, without costs.
Substantial evidence supports respondent’s findings that petitioner, while off duty, was present at a place known to be a brothel, that three days later, while on duty, petitioner solicited sex from prostitutes at that brothel in exchange for a promise of protection against arrest, and that in his official interview, petitioner falsely stated that his off-duty visit to the brothel was in an attempt to sign up a confidential informant. No basis exists to disturb the Hearing Officer’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty of dismissal does not shock our sense of fairness (see Matter of Hogan v Kelly, 4 AD3d 304 [2004]). Concur—Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.